Citation Nr: 9902246	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

In April 1997, when the veteran filed his notice of 
disagreement, he also requested a personal hearing.  In July 
1997, notice of a hearing scheduled for August 5, 1997, was 
mailed.   A handwritten annotation dated August 5, 1997, 
appears on this document stating that the veteran did not 
appear for the personal hearing.   On July 30, 1997, a 
request to postpone the hearing was received from the 
veterans representative.  The claims file is devoid of 
documentation requesting the hearing be rescheduled.    In 
the veterans substantive appeal in January 1998 the veteran 
indicated he did not wish to appear personally at a hearing 
before a member of the Board of Veterans Appeals (Board).  
The veteran requested his claims file be forwarded to his 
representative for final argument.


FINDING OF FACT

There is no competent evidence of a nexus between a chronic 
back disability and an in-service injury.


CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although efforts have been made by Department of Veterans 
Affairs (VA) to obtain the veterans complete service medical 
records, the National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.   The Board realizes 
in cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. OHare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Boards analysis of this veterans claim was 
undertaken with this duty in mind. 

I.  Factual Background
 
Private medical records dated from 1974 to 1996 reflect 
complaints of low back pain as well as pain in the leg and 
calf area with various impressions of chronic low back pain, 
right sciatica, L-S dysfunction, acute sprain left sacroiliac 
joint, and L-S sprain from obesity and poor posture.   These 
records also reflect reports by the veteran of a history of 
low back pain brought on by a back injury in service.   The 
earliest complaint of back pain is reflected in a March 1974 
report wherein the veteran complained of a mild backache.  An 
April 1974 x-ray report of the lumbosacral spine reflects no 
significant abnormalities were noted.   A July 1989 record 
refers to a June 1989 spine x-ray which showed slight 
spurring and narrowing at the L3-4 level, and both anterior 
and posterior spurring at the L4-5 level with moderate 
narrowing.  A September 1989 report noted a probable small 
midline disc bulge at L3-4 and at L4-5 a large disc bulge and 
herniation in the right.  No other significant abnormalities 
were noted.  A MRI report dated September 1991 reflects an 
impression of large right paracentral disc herniation at L4-5 
and degenerative disc changes at L3-4 and L5-S1.  

II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year after the veterans 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A.§  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.



III.  Analysis

The veteran contends service connection is warranted for 
residuals of a back injury suffered in service.  

The medical evidence reflects a history of complaints of back 
pain since March of 1974.  An x-ray of the lumbosacral spine 
conducted in April 1974 revealed no abnormalities.  The 
earliest evidence of an abnormality in the back area is a 
June 1989 x-ray.  There is no evidence of a chronic back 
disability within one year of discharge from service.  
Additionally, the evidence does not establish that a chronic 
back disability is etiologically related to service.     

Unfortunately, the claim for service connection for residuals 
of a back injury is supported solely by the contentions of 
the veteran.  The assertions involve questions of medical 
causation or diagnosis, and thus cannot constitute evidence 
to render the claim well grounded, because lay witnesses are 
not competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
evidence of a relationship between a chronic back disability 
and any incident of service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board emphasizes the veterans claim is 
not being denied because there are no service medical 
records, but because there is no evidence of a relationship 
between a chronic back disability and any incident of 
service, and because the claims file is devoid of any 
evidence regarding complaints of or treatment for a chronic 
back disability until nineteen years after discharge from 
service.   Thus the claim is not well grounded and must be 
denied.



ORDER

Service connection for residuals of a back injury is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

- 2 -
